Citation Nr: 1220147	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  03-18 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for post-operative residuals of a right shoulder injury with degenerative changes from December 1, 2001, to July 23, 2003. 

2.  Entitlement to a disability rating in excess of 30 percent for post-operative residuals of a right shoulder injury with degenerative changes from September 1, 2003, to July 19, 2007. 

3.  Entitlement to a disability rating in excess of 30 percent for post-operative residuals of a right shoulder injury with degenerative changes from November 1, 2007, to March 23, 2008. 

4.  Entitlement to a disability rating in excess of 30 percent for post-operative residuals of a right shoulder injury with degenerative changes from July 1, 2008, to September 8, 2009. 

5.  Entitlement to a disability rating in excess of 30 percent for post-operative residuals of a right shoulder injury with degenerative changes from December 1, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to April 1994, with three months of prior unverified active duty. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision issued in February 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which assigned a temporary total rating evaluation for a period of post-surgical convalescence from July 9, 2001, to September 30, 2001, and reassigned a 20 percent rating evaluation, effective October 1, 2001.  An August 2002 rating decision extended the temporary total evaluation to November 30, 2001. 

Thereafter, December 2003, August 2007, and May 2008 rating decisions assigned temporary total evaluations for the periods from July 24, 2003, to September 1, 2003, July 20, 2007, to October 31, 2007, and March 24, 2008 to June 30, 2008, respectively.  A June 2004 rating decision assigned a 30 percent evaluation to the periods between surgical convalescence, effective December 1, 2001, and the 30 percent remained in effect for all non-convalescent periods throughout the appeal.  However, as the 30 percent rating is less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In March 2004, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims folder. 

In October 2006, April 2008, April 2009, and November 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  The case is now before the Board for final appellate consideration.

In November 2010, the Board referred the issue of entitlement to a temporary total evaluation for a period of convalescence following surgery in September 2009 to the RO.  In a December 2009 rating decision, the RO assigned a temporary total rating evaluation for a period of post-surgical convalescence from September 9, 2009, to November 30, 2009, and reassigned a 30 percent rating evaluation, effective December 1, 2009.


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran's post-operative residuals of a right shoulder injury with degenerative changes limited motion of the right arm to 25 degrees from the side from December 1, 2001, to July 23, 2003.

2.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran's post-operative residuals of a right shoulder injury with degenerative changes limited motion of the right arm to 25 degrees from the side from September 1, 2003, to July 19, 2007.

3.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran's post-operative residuals of a right shoulder injury with degenerative changes limited motion of the right arm to 25 degrees from the side from November 1, 2007, to March 23, 2008.

4.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran's post-operative residuals of a right shoulder injury with degenerative changes limited motion of the right arm to 25 degrees from the side from July 1, 2008, to September 8, 2009.

5.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran's post-operative residuals of a right shoulder injury with degenerative changes limited motion of the right arm to 25 degrees from the side from December 1, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for post-operative residuals of a right shoulder injury with degenerative changes from December 1, 2001, to July 23, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).

2.  The criteria for a disability rating in excess of 30 percent for post-operative residuals of a right shoulder injury with degenerative changes from September 1, 2003, to July 19, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).

3.  The criteria for a disability rating in excess of 30 percent for post-operative residuals of a right shoulder injury with degenerative changes from November 1, 2007, to March 23, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).

4.  The criteria for a disability rating in excess of 30 percent for post-operative residuals of a right shoulder injury with degenerative changes from July 1, 2008, to September 8, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).

5.  The criteria for a disability rating in excess of 30 percent for post-operative residuals of a right shoulder injury with degenerative changes from December 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In correspondence dated in May 2008, VA informed the appellant of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The correspondence also informed him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in supplemental statements of the case dated in October 2008, August 2010 and April 2012, and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, records from the Social Security Administration, the transcript of a March 2004 personal hearing before a Decision Review Officer, and the Veteran's statements.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

VA examinations with respect to the Veteran's claim were conducted in April 2001, August 2003, April 2004, March 2007, September 2008 and November 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations conducted in this case were more than adequate.  Each report provides clinical findings which are pertinent to the criteria applicable for rating the Veteran's disability.  The 2007, 2008 and 2010 VA examinations included a review of the Veteran's claims file and consider all of the pertinent evidence of record, including the Veteran's statements.  The 2003 and 2004 VA examinations appear to have included a review of the Veteran's claims file and considered the Veteran's statements.  The 2001 examination also considered the Veteran's statements.  

The Board is aware that the November 2010 VA examiner stated that it would be speculative to address whether shoulder pain actually impair function during flare-ups or repeated use over times, or whether weakened movement, excess fatigability or incoordination resulted in additional loss of motion, without resorting to mere speculation.  As the examiner explained the basis for being unable to render the opinions without resort to mere speculation, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Jones v. Shinseki, 23 Vet. App. 382 (2010).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis 

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

The Veteran's right shoulder disability is evaluated under Diagnostic Code 5201, for limitation of motion of the arm.  A 40 percent evaluation is warranted for limitation of motion of the dominant arm (in this case, the Veteran's right arm) to 25 degrees from the side.  

Diagnostic Code 5200, for ankylosis of the scapulohumeral articulation, is not applicable in the present case because there is no medical evidence that the Veteran has ankylosis of the right shoulder joint. Diagnostic Code 5202, for other impairment of the humerus, is not for application as there is no evidence of impairment of the humerus. 

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011).  In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

VA and private medical reports dated during the appeal period reflect ongoing complaints of pain.  They also reflect surgical treatment, which VA has acknowledged with temporary total evaluations for convalescence.  During a March 2004 hearing before a DRO, the Veteran testified as to periodic, sharp right shoulder pain that corresponded with use.

The report of an April 2001 VA orthopedic examination sets forth the relevant history, the Veteran's subjective complaint of right shoulder pain, and examination results.  The Veteran's right shoulder had 170 degrees of active and passive forward flexion, 45 degrees of external and 58 degrees of internal rotation.  He had some pain with extreme range of motion.  He had a well-healed deltopectoral incision.  The pertinent assessment was that the Veteran was three months post open reduction internal fixation of os acromiale.  He was improving post operatively, and had not gained optimal improvement after surgery.  His right shoulder had some sign of impingement consistent with his os acromiale.  

The report of an August 2003 VA orthopedic examination sets forth the relevant history, and the Veteran's subjective complaints of right shoulder pain, limited activity, and inability to participate in weight conditioning.  On physical examination, the Veteran had a well-healed scar on the right shoulder.  The Veteran had forward flexion at approximately 70 degrees, and abduction to approximately 75 degrees.  The pertinent impression was that the Veteran was 2 weeks status-post hardware removal and fixation on the right.  He had noted some improvement in symptoms postoperatively but still had some significant post-operative pain.  His symptoms appeared to limit his activity while at work with regard to lifting and overhead motions.  His shoulder symptoms would likely improve.  

The report of an April 2004 VA orthopedic examination sets forth the relevant history.  The report notes that the Veteran had extremely limited range of motion, inability to perform activities above his head and nearly constant pain with minimal activities.  The Veteran was in school and took Naproxen, which was of limited relief.  On physical examination, there were well-healed surgical incisions bilaterally.  The Veteran had active forward flexion to approximately 80 degrees.  Forward flexion was to about 90-100 degrees before the Veteran stopped the examiner because of extreme pain.  External rotation was to approximately 65 degrees, internal rotation was to approximately 60 degrees, and shoulder abduction was to 80 degrees.  The assessment was that the Veteran had significant residual pain, weakness and loss of motion in bilateral shoulders after attempts at osteoarthritis acromial fixation, as well as Neer Mumford acromioplasty in the right anterior shoulder stabilization.  This had left him with a significant functional defect which would not allow the Veteran to perform any activities of lifting above his head or a job with any pushing, pulling or lifting.  As a result, the Veteran was currently attempting to go to school.  The examiner stated that he believed the Veteran's symptoms and did believe that the Veteran was in an extreme amount of pain.  

The report of a March 2007 VA orthopedic examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, and the Veteran's subjective complaints.  The Veteran stated that he had constant pain in the shoulder, and said that he had pain with any kind of reaching and lifting.  He could not lift weight unless he was in a certain position, and while he used to be an avid weightlifter he was now unable to do so.  On physical examination, the Veteran had 130 degrees of flexion, 45 degrees of internal rotation and internal rotation to the sacrum.  He had a transverse well-healed incision over the AC joint from his prior distal clavicle resection.  He had some pain in the glenohumeral articulation.  The impression was right shoulder degenerative joint disease and residuals from distal clavicle resection.  

The report of a September 2008 VA orthopedic examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, and the Veteran's subjective complaints.  The Veteran reported pain and weakness, fatigability and lack of endurance.  Anterior right shoulder pain was worse with any lifting, specifically overhead lifting and internal rotation.  He had increased night pain, and pain made him feel weak in the shoulder.  The Veteran reported a 3-year history of intermittent paresthesias  on the right 4th and 5th fingers that woke him up at night. The Veteran denied flare-ups, saying that the symptoms were constant and stable.  The Veteran's condition affected his usual occupation and recreational activities, but not his mobility, activities of daily living or driving.  He had been unable to work at his former job as a welder since 2000, and was currently a full time student.  He was unable to perform physical recreation activities such as basketball or overhead throwing activities.  

On physical examination, forward flexion and abduction were to 90 degrees, external rotation was to 10 degrees and internal rotation was to 80 degrees.  There was pain throughout the arc of motion with severe pain at limits of motion.  After repetitive motion, there was pain but no fatigue, weakness, lack of endurance or incoordination.  There was objective evidence of painful motion and tenderness.  There was no ankylosis.  

The diagnosis was early glenohumeral degenerative joint disease, adhesive capsulitis and cubital tunnel syndrome.  The examiner stated that the cubital tunnel syndrome was not caused by or a result of the Veteran's service-connected right shoulder disability.  

A private January 2010 examination report, done pursuant to a VA worksheet, provides that the Veteran's right shoulder had forward flexion to 86 degrees, shoulder abduction to 82 degrees, internal rotation to 62 degrees and external rotation to 54 degrees.  After one additional performance of ranges of motion, the Veteran had forward flexion to 80 degrees, shoulder abduction to 78 degrees, internal rotation to 56 degrees and external rotation to 50 degrees.

The report of a November 2010 VA orthopedic examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, and the Veteran's subjective complaints.  The Veteran stated that he was right-hand dominant.  The Veteran had pain, stiffness, weakness, incoordination, and swelling.  The condition affected the motion of the joint and there were flare-ups.  The flare-ups were of moderate severity and occurred when and while the weather was cold and rainy.  The right shoulder had tenderness, abnormal motion, guarding of movement.  The Veteran's right shoulder had a superior scar of 21/2 inches and an anterior scar of 41/2 inches.  There was tenderness over the superior scar and the Veteran guarded against shoulder range of motion in all arcs.  

On physical examination, there was objective evidence of pain with active motion on the right side.  Flexion was to 90 degrees, abduction was to 85 degrees, internal rotation was to 65 degrees and external rotation to 60 degrees.  There was objective evidence of pain following repetitive motion, with no additional limitations after three repetitions of range of motion.  The examiner was unable to accurately determine right shoulder arcs due to guarding. The right shoulder motion increased in rotation with relaxation.  

The diagnosis was post-surgical changes right shoulder, including degenerative disease.  It prevented sports, had moderate effects on chores, and had mild effects on shopping, exercise, recreation, bathing and dressing.  

The examiner stated that shoulder pain could impair function during flare-ups or repeated use over times.  He was unable to determine whether this actually occurred, or express such a possible effect in terms of range of motion without resorting to mere speculation.  He explained that this was because the Veteran was evaluated in a setting other than that described in the general remarks portion of the examination request.

The examiner also stated that the Veteran had decreased shoulder motion and pain associated with post-surgical changes in the joint.  He was unable to give additional loss of motion due to weakened movement, excess fatigability or incoordination without resorting to mere speculation.  He explain that additional loss of motion was not exhibited during the evaluation.  Motion increased over time with initial testing and remained stable after repetitive testing, and the Veteran's biceps/triceps circumference was over 13 inches, and the same on the right as the left, indicating significant and symmetrical functional use.  However, the specific parameters listed [weakened movement, excess fatigability or incoordination] may be exhibited under more rigorous conditions, such as the weight lifting described in the record.  Therefore, the examiner stated that he was unable to offer an opinion as to whether or not the factors listed result in additional loss of range of motion.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against each of the Veteran's claims for a disability rating in excess of 30 percent for post-operative residuals of a right shoulder injury with degenerative changes.  The foregoing evidence, which includes the results of numerous range of motion studies, simply does not show that during any of the claimed periods the Veteran's right shoulder disability limited motion of the right arm to 25 degrees from the side.  Diagnostic Code 5201.  

The Board is aware of the Veteran's complaints of pain, made during medical appointments, examinations and his hearing.  The Board finds that the Veteran's reports of pain are credible.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected right shoulder disability are contemplated in the current 30 percent evaluations.  The foregoing evidence simply does not show that pain, due to the service-connected right shoulder disability, has caused functional loss comparable to limitation of motion of the right arm to 25 degrees from the side.  Diagnostic Code 5201.  The Board notes that this is the case even when considering the decreased range of motion occurring after repetitive motions.  38 C.F.R. §§ 4.40 , 4.45; see DeLuca, supra.

Moreover, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected right shoulder disability warrants a 30 percent evaluation for any of the claimed periods.  

Additionally, the foregoing evidence contains no indication that the rating criteria are inadequate to rate the Veteran's right shoulder disability for any of the claimed periods.  The foregoing evidence contains no suggestion that the rating criteria do not reasonably describe the claimant's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his right shoulder disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

Finally, the Board is aware that the Veteran has post-operative right shoulder scars.  In general, evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14 (2011); see Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The claimant is entitled to a combined rating where the symptomatology is distinct and separate.  Id.  In this case, there has been no demonstration by competent clinical, or competent and credible lay, evidence that the scars are painful or unstable, or result in functional impairment.  38 C.F.R. § 4.118 (2011).  Thus, additional compensation, based on the scars, is not warranted. 

In sum, the evidence demonstrates that the Veteran is not entitled to the claimed increased evaluations.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)

















ORDER

A disability rating in excess of 30 percent for post-operative residuals of a right shoulder injury with degenerative changes from December 1, 2001, to July 23, 2003, is denied. 

A disability rating in excess of 30 percent for post-operative residuals of a right shoulder injury with degenerative changes from September 1, 2003, to July 19, 2007, is denied.

A disability rating in excess of 30 percent for post-operative residuals of a right shoulder injury with degenerative changes from November 1, 2007, to March 23, 2008, is denied. 

A disability rating in excess of 30 percent for post-operative residuals of a right shoulder injury with degenerative changes from July 1, 2008, to September 8, 2009, is denied. 

A disability rating in excess of 30 percent for post-operative residuals of a right shoulder injury with degenerative changes from December 1, 2009, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


